Exhibit10.24BQ

 

 

ONE HUNDRED TWENTIETH AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This One Hundred Twentieth Amendment (the “Amendment”) is made by and between
CSG Systems, Inc. (“CSG”), and Charter Communications Holding Company, LLC, as
successor in interest to Time Warner Cable Inc. (“Customer”).  CSG and Customer
entered into a certain CSG Master Subscriber Management System Agreement
executed March 13, 2003 (CSG document no. 1926320), and effective as of April 1,
2003, as amended (the “Agreement”), and now desire to further amend the
Agreement in accordance with the terms and conditions set forth in this
Amendment.  If the terms and conditions set forth in this Amendment shall be in
conflict with the Agreement, the terms and conditions of this Amendment shall
control.  Any terms in initial capital letters or all capital letters used as a
defined term but not defined in this Amendment, shall have the meaning set forth
in the Agreement.  Upon execution of this Amendment by the parties, any
subsequent reference to the Agreement between the parties shall mean the
Agreement as amended by this Amendment.  Except as amended by this Amendment,
the terms and conditions set forth in the Agreement shall continue in full force
and effect according to their terms.

 

CSG and Customer agree to the following as of the Effective Date:

 

1.    The parties wish to extend the Agreement through May 31, 2017, in order to
finalize terms of an agreement between the parties for the provision by CSG and
consumption by Customer of the Products and Services currently made available
under this agreement.  Such agreement is identified as that certain “Charter
Consolidated Master Subscriber Management System Agreement” to be agreed upon
and executed by and between CSG and Customer (CSG document no.
4114281).  Therefore, until such time the aforementioned agreement is executed,
Section 1.2 of the Agreement entitled “Term” shall be deleted in its entirety
and replaced with the following:

 

“1.2 Term.  Unless earlier terminated pursuant to Section 6, this Agreement
shall remain in effect through 11:59 p.m. Mountain Time of May 31, 2017
(“Initial Term”). Unless terminated earlier pursuant to Section 6 or pursuant to
any other termination rights set forth in this Agreement or a relevant Statement
of Work, the term of any specific license for the Products and the term for any
specific Services to be provided shall be coterminous with this Agreement unless
stated otherwise in the applicable Schedule, Addendum, prior or future amendment
to this Agreement or relevant Statement of Work; subject, however, to the
parties’ respective termination rights with respect thereto under this Agreement
and/or any applicable Statement of Work executed pursuant to this Agreement.”

 

 

THIS AMENDMENT is executed as of the day and year last signed below (the
“Effective Date").

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

 

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Name:  Mike Ciszek

 

Name:  Gregory L. Cannon

 

Title:  SVP

 

Title:  SVP, Secretary & General Counsel

 

Date:  4/25/17

 

Date:  4/28/17

 

 

 